
	

116 S2136 IS: To amend title 38, United States Code, to improve the ability of veterans to receive in-state tuition using educational assistance administered by the Secretary of Veterans Affairs, and for other purposes.
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2136
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Mrs. Blackburn (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the ability of veterans to receive in-state
			 tuition using educational assistance administered by the Secretary of
			 Veterans Affairs, and for other purposes.
	
	
		1.Requirements for in-state tuition
 (a)In generalSection 3679(c) of title 38, United States Code, is amended— (1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and
 (2)in paragraph (4)— (A)by striking It shall and inserting (A) It shall; and
 (B)by adding at the end the following:  (B)(i)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the public institution charges for tuition and fees for residents of the State in which the public institution is located.
 (ii)The Secretary shall disapprove a course of education provided by a public institution of higher learning that does not provide the Secretary—
 (I)an initial explanation of the requirements described in subparagraph (A); and (II)not later than 90 days after the date on which any requirements change, the updated requirements..
 (b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing no earlier than August 1, 2020.
			
